Citation Nr: 0725301	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  04-24 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable rating for a right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from April 1979 to January 
1982.

The matter comes before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied a claim for an increased 
(compensable) rating for a right ear hearing loss.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C. Consistent with the instructions below, VA 
will notify you if further action is required on your part. 

On appeal the veteran has raised the issue of entitlement to 
service connection for a stomach disorder.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate consideration.  
 

REMAND

Subsequent to the aforementioned November 2003 rating 
decision the RO issued a June 2004 statement of the case 
(SOC) addressing the claim for entitlement to an increased 
evaluation for a right ear hearing loss.  By a July 2004 VA 
Form 9-Appeal to Board of Veterans' Appeals, the veteran 
perfected his appeal. 

Subsequently the RO received additional VA treatment records 
from the VA Bronx, New York Medical Center including a July 
2004 VA audiological evaluation.  The RO issued an August 
2004 supplemental statement of the case (SOC) addressing this 
additional evidence and continuing the denial of an increased 
compensable evaluation for a right ear hearing loss.

In November 2004 this case was certified to the Board.  In 
March 2007, the veteran submitted additional pertinent 
evidence directly to the Board including a May 2005 VA 
audiological examination, and other audiological records.  A 
waiver of consideration of this evidence by the RO was not 
submitted.  Thus, the claim must be remanded to allow the RO 
an opportunity to document their review of this additional 
medical evidence and to permit the RO an opportunity to issue 
a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

The RO must issue the veteran a 
supplemental statement of the case for 
his claim at issue.  This must 
specifically address the May 2005 VA 
audiological examination. If the claim 
remains denied, the RO must afford the 
veteran an opportunity to respond, before 
the case is returned to the Board for 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

